Title: From Thomas Jefferson to James Monroe, 13 October 1808
From: Jefferson, Thomas
To: Monroe, James


                  
                     Dear Sir 
                     
                     Washington Oct. 13. 08. 
                  
                  Since writing my letter of yesterday it has occurred to me that the stile in which, in my letters to you, I have spoken of the mass of falsehood & calumny afloat in our country, & the impossibility of believing what is beyond the evidence of our own senses, is too strong to be published. such a fellow as Cobbet, abusing us as a nation, will quote this as testimony of it given by ourselves. the federalists will attack it as a libel on the nation. indeed every word from my pen becoming a text & theme for abusing me by the federalists, I cannot be too cautious. perhaps your friendship will discover other things which escaped my hasty perusal & which it might do harm to publish. I leave the whole to yourself entirely & repeat my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               